DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 14-20 in the reply filed on 9/15/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “an antenna” is indefinite, since it’s unclear how it relates to “[a]n antenna unit” recited in the preamble. All embodiments of the instant invention depict an integrated antenna unit or antenna system 100. However, the claim ambiguously recites “[an] antenna unit, comprising: an antenna…”. Hence, scope of “an antenna” relative to “an antenna unit” cannot be ascertained. For purposes of examination, “[a]n antenna unit” will be interpreted as --[a]n integrated antenna unit-- or --an antenna system--. 
Claims 1 and 14 respectively reciting “an antenna having at least one docking station” and “an antenna having a plurality of docking stations” are indefinite, since it’s unclear how an antenna 102 of the instant invention has one or more docking stations 108. In Figs. 1-2 of the invention, one or more docking stations 108 are attached to and extend perpendicularly away from a rear side of the antenna 102. 
Claim 5 reciting “each of said housing” is indefinite, since only one housing is claimed. As such, this limitation will be interpreted as --said housing--. 
Claim 14 reciting “a plurality of radio units each associated with one of the docking stations” is indefinite, since this it’s NOT understood whether the radio units are associated with just one of the docking stations or with a respectively one of the docking stations. 
Claim 14 reciting “wherein each of said first connectors is mounted on one of said plurality of docking stations via a mounting body” is indefinite, since it’s NOT understood whether the first connectors are mounted on merely one docking station or mounted on a respective docking station of the plurality of docking stations. 
Rest of the claims are indefinite for depending on either claim 1 or 14. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 
The following claims 1 and 14 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. (Proposed) An integrated antenna unit, comprising: 
extending perpendicularly from a rear side of an antenna; 
at least one radio unit; and 
at least one interconnect including first and second mating connectors, said first connector being configured to be electrically and mechanically coupled to said antenna and said second connector being configured to be electrically and mechanically coupled to said at least one radio unit, said interconnect having radial and axial float for blind mating of said first and second mating connectors, 
wherein said first connector being mounted on said at least one docking station via a mounting body such that space for the radial float is provided between the mounting body and a housing of the first connector.

14. (Proposed) An antenna system, comprising: 
extending perpendicularly from a rear side of an antenna; 
a plurality of radio units each associated with a respective one of the docking stations; and 
a plurality of interconnects, each interconnect including first and second mating connectors, said first connector being configured to be electrically and mechanically coupled to said antenna and said second connector being configured to be electrically and mechanically coupled to one of said plurality of radio units, said interconnect having radial and axial float for blind mating of said first and second mating connectors, 
wherein each of said first connectors is mounted on a respective one of said plurality of docking stations via a mounting body such that space for the radial float is provided between the mounting body and a housing of the respective first connector.

Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches of fairly teaches the features of wherein at least one docking station extending perpendicularly from a rear side of an antenna; wherein said first connector being mounted on said at least one docking station via a mounting body such that space for the radial float is provided between the mounting body and a housing of the first connector.
Regarding claim 14, none of the prior art shows, teaches of fairly teaches the features of wherein a plurality of docking stations extending perpendicularly from a rear side of an antenna; wherein each of said first connectors is mounted on a respective one of said plurality of docking stations via a mounting body such that space for the radial float is provided between the mounting body and a housing of the respective first connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colapietro (US 2014/0179244), Figs. 1-6, discloses an antenna system, comprising: 
an antenna having a plurality of docking stations; a plurality of radio units each associated with a respective one of the docking stations; and a plurality of interconnects, each interconnect including first and second mating connectors, said first connector being configured to be electrically and mechanically coupled to said antenna and said second connector being configured to be electrically and mechanically coupled to one of said plurality of radio units. 
An (US 2016/0104969), Figs. 3-4, discloses an interconnect having radial and axial float for blind mating of said first and second mating connectors, wherein each of said first connectors is mounted on a respective one of said plurality of docking stations via a mounting body such that space for the radial float is provided between the mounting body and a housing of the respective first connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN ISLAM/Primary Examiner, Art Unit 2845